DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Office Action on the merits. Claims 1-9 and 12-32 as filed
11/24/2020, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a 371 of PCT/EP2016/064,392, filed 06/22/2016.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a logic implementer” in claims 1, 10-11, 13, 25-29, and 31-32.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid i being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Accordingly, Examiner interprets “a logic Implementer” as described in the specification on page 56, lines 19-20 as “[a]t least one processor and at least20 one memory are referred to collectively herein as a logic implementer.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-9, 13-16, 18-23, 25-26, 29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0006666 A1 (hereinafter “Schneider et al.”) in view of U.S. Patent Application Pub. No. 2015/0127733 A1 (hereinafter “Ding et al.”) and U.S. Patent Application Pub. No. 2008/0318678 A1 (hereinafter “Stivoric et al.”).
RE: Claim 1 (Currently Amended) Schneider et al. teaches the claimed: 
A medical device system comprising: ((Schneider et al., [0009], [0013], [0053], [0060], Fig 1A) (management of patient databases for a group of patients where the entirety of the patient databases are stored on each patient interface device of a plurality of communicatively interconnected patient interface devices, such as infusion pumps; patient affiliated data may be distributed among a plurality of computer systems)); and 
a logic implementer associated with each medical device, wherein each logic implementer is programmed to access the distributed database, so that each medical device of system periodically (i) delivers at least one selected from the group consisting of prescription input parameters and treatment output data at least one of the other medical devices to and (ii) retrieves at least one selected from the group consisting of prescription input parameters and treatment output data from at least one of the other medical devices ((Schneider et al., [0048], [0049], [0053], [0054], [0071], [0074], [0131]) (the plurality of patient interface devices may include a memory and logic for input and output components to facilitate the transfer of information into and out of the patient interface devices; the database of each of the plurality of patient interface device may be periodically updated to maintain parity; logic is capable of 
Schneider et al. fails to explicitly teach, but Ding et al. teaches the claimed: 
a plurality of medical devices each including a memory, the plurality of medical devices communicatively coupled such that the memories collectively form a  distributed database … wherein the medical devices are configured to communicate directly with at least one other medical devices via the distributed database ((Ding et al., [0021], [0116], [0146], [0165]) (an infrastructure=less P2P proximity communication, wherein the peers within the network may communicate with each other directly and/or through multi-hop; Peer-to-peer communication may be implemented using a fully distributed system without a central controller; peer-to-peer devices may be a wireless transmit receive unit such as medical devices; the wireless transmit receive unit may include a processor and a non-removable and removable memory)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al. within the method and system of networking patient interface devices with distributed patient data as taught by Schneider et al. with the motivation of utilizing knowledge of proximity of one or more peer devices in order to communicate information utilized for applications or services in and infrastructure-less configuration, wherein peer devices may have equal and/or shared responsibility for initiating, maintaining, and/or terminating a given session  (Ding et al., [0002]).
Schneider et al. and Ding et al. fail to explicitly teach, but Stivoric et al. teaches the claimed: 
wherein at least one of the logic implementers is configured to periodically push at least one of the prescription input parameters or the treatment output data to at least one of the other medical devices without instruction from a centralized server, and wherein at least one of the logic implementers is configured to periodically pull at least one of the prescription input parameters or the treatment output data from at least one of the other medical devices without instruction from a centralized server ((Stivoric et al., [0088], [0106], [0148], [0153], [0156] [0180], [0187]-[0188], [0190]) (the sensor or body monitor may not be related to a central monitoring unit;  the data may be obtained by push and/or pull means; the database may be a distributed database; interfaces may be provided to various systems and devices, such as implantable monitors, medical treatment devices, disposable monitors, glucose monitors, and the like; the platform may be used to monitor certain parameters in connection with diabetes; individuals could be assess with the systems and devices at intervals to determine the correct dosage; the determination to administer the agent, dose, and the like may consider lifeotype information and may be used in connection with an apparatus worn against the body; the platform may be fully distributed; interface may contain adaptors and/or connectors which allow the Platform to communicate and/or interface with other systems, facilities, data sources and the like)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al. within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al. the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al.  with the motivation of systematically analyzing data such as medical data (Stivoric et al., [0006], [0009]).
RE: Claim 2 (Previously Presented) 
The medical device system of Claim 1, wherein the medical devices((Schneider et al., [0061]) (the patient interface device gateway may be interconnected to the pharmacy database via the network, which may be in the form of a Local Area Network)). 
RE: Claim 3 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device system according to Claim 1, wherein each of the medical devices is updated to store the same at least one of the prescription input parameters or the treatment output data for each of a plurality of patients ((Schneider et al., [0070], [0073], [0131]) (constructing of patient-specific guidance data sets occur automatically when identification information regarding a particular patient, wherein the patient-specific guidance will be created locally on demand; new patient specific guidance data sets may be calculated based on the updated data)). 
RE: Claim 4 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device system according to Claim 1, wherein the medical devices and the distributed database do not interact with a centralized server ((Ding et al., [0146]) (peer-to-peer communication utilizing and/or infrastructure-less configuration implemented using a fully distributed system without a central controller)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al. within the method and system of networking patient interface devices with distributed patient data as taught by Schneider et al. and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al.  
RE: Claim 6 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device system according to Claim 1, wherein at least one selected from the group consisting of the (i) prescription input parameters and (ii) treatment output data is shared via the distributed database along with at least one other selected from the group consisting of (iii) technical input data, (iv) technical output data, and (v) administrative data ((Schneider et al., [0084]) (technical output information may include alerts and communicate information related to the patient, infusion status and parameters, medication, medical personnel, etc.)). 
RE: Claim 7 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device system according to Claim 1, wherein the distributed database also shares information from at least one medical equipment selected from the group consisting of: a weight scale, a blood pressure measurement device, a glucose sensor, a physiological sensor, an electrocardiogram device, water treatment equipment, a bed scale, an access disconnection device, a bioimpedance measurement device, a pH sensor, lab testing equipment, a blood sample analyzer, and an access flow measurement device ((Schneider et al., [0082]) (each patient interface device may include ports operable to be interconnected to devices or sensors that are operable to measure  and/or  monitor  various  patient  attributes  such  as,  for example, heart rate, temperature, blood pressure, and oxygen saturation of blood)).
RE: Claim 8 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device system according to Claim 1, wherein the distributed database is a first distributed database, and which includes a second distributed database that shares information from at least one medical equipment selected from the group consisting of: a weight scale, a blood pressure measurement device, a glucose sensor, a physiological sensor, an electrocardiogram device, water treatment equipment, a bed scale, an access disconnection device, a bioimpedance measurement device, a pH sensor, lab testing equipment, a blood sample analyzer, and an access flow measurement device ((Schneider et al., [0060], [0061], [0082]) (a plurality of computer systems, databases are distributed, such as pharmacy databased and ADT database; each patient interface device may include ports operable to be interconnected to devices or sensors that are operable to mea­ sure  and/or  monitor  various  patient  attributes  such  as,  for example, heart rate, temperature, blood pressure, and oxygen saturation of blood)).
RE: Claim 9 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device system according Claim 1, wherein periodically delivering and retrieving prescription input parameters or treatment output data includes doing so in at least one selected from the group consisting of: real time, a matter of seconds, a matter of minutes, hourly, daily, weekly, monthly, at an end of a treatment, at an end of a treatment day, and at an end of a treatment shift ((Schneider et al., [0087], [0092]) (periodically delivering data to a database; database updates may occur in real-time or near real-time)).
RE: Claim 13 (Currently Amended) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device system according to Claim 1, wherein the distributed database is a first distributed database, and which includes a second distributed database, wherein at the logic implementer of at least one of the plurality of the medical devices is programmed to access the second distributed database ((Ding et al., [0010], [0013]) (a peer device may be configured to perform one or more different types of peer association i.e. collective distributed database, such as device-based peer association, service-based peer association, and user-based peer 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the peer-to-peer communication network of medical devices implemented using multiple different peer associations between peer devices performed in parallel and/or in a serial manner fully distributed system without a control controller as taught by Ding et al. within the method and system of networking patient interface devices with distributed patient data as taught by Schneider et al. and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al.  with the motivation of utilizing knowledge of proximity of one or more peer devices in order to communicate information utilized for applications or services in and infrastructure-less configuration, wherein peer devices may have equal and/or shared responsibility for initiating, maintaining, and/or terminating a given session (Ding et al., [0002]).
RE: Claim 14 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device system according to Claim 13, wherein one of the distributed databases is a real time data database ((Schneider et al., [0092]) (the master database may be at least partially maintained in real-time or near real-time)). 
RE: Claim 15 (Previously Presented) 
The medical device system according to Claim 13, wherein one of the distributed databases is an administrative data database ((Schneider et al., [0059]) (an ADT (Admission, Discharge, and Transfer) in the system of patient-affiliated data)). 
RE: Claim 16 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device system according to Claim 1, wherein each medical device is programmed to periodically verify the at least one of the prescription input parameters or the treatment output data ((Schneider et al., [0053]) (the database of a patient interface device may be periodically updated to maintain parity i.e. verify with the master database)).  
RE: Claim 18 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device system according to Claim 1, wherein the plurality of medical devices ((Schneider et al., [0053]) (the database of a patient interface device may be periodically updated to maintain parity i.e. synchronize with the master database)).  
RE: Claim 19 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
Claim 19 (currently amended): The medical device system according to Claim 18, wherein synchronization is performed via a comparison of at least one selected from the group consisting of record identifications, hash sums, and time stamps ((Schneider et al., [0039], [0053]) (communications between devices includes identification of serial identifications; the database of a patient interface device may be periodically updated to maintain parity i.e. synchronize with the master database)).  
RE: Claim 20 (Currently Amended) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device system according to Claim 1, wherein at least one of the medical devices is programmed to display at least one summary screen showing at least one of the prescription input parameters and treatment output data for different medical devices of the system((Schneider et al., [0084[) (patient-interface device may generally comprise a video display which may communication information related to the patient, infusion status and parameters, patient attributes, medication, performance, medical personnel, etc.)). 
RE: Claim 21 (Currently Amended) Schneider et al. teach the claimed:
A medical device distributed database system comprising: a plurality of medical devices each including a memory; a first distributed database sharing first data generated or used by a plurality of first medical devices amongst the plurality of medical devices, […] ((Schneider et al., [0009], [0013], [0053], [0060], Fig 1A) (patient affiliated data may be distributed among a plurality of computer systems; management of patient databases for a group of patients where the entirety of the patient databases are stored on each patient interface device of a plurality of communicatively interconnected patient interface devices, such as infusion pumps)).
Schneider et al. fails to explicitly teach, but Ding et al. teaches the claimed: 
a first distributed database sharing first data generated or used by a plurality of first medical devices amongst the plurality of medical devices, the memories of the plurality of first medical devices collectively forming the first distributed database ((Ding et al., [0021], [0116], [0146], [0165]) (an infrastructure=less P2P proximity communication, wherein the peers within the network may communicate with each other directly and/or through multi-hop; Peer-to-peer communication may be implemented using a fully distributed system without a central controller; peer-to-peer devices may be a wireless transmit receive unit such as medical devices; 
a second distributed database sharing (i) second data generated or used by the plurality of first medical devices amongst the plurality of medical devices, (ii) second data generated or used by a plurality of second medical devices amongst the plurality of medical devices, or (iii) second data generated or used by medical equipment, at least one of (a) the memories of a plurality of medical devices or (b) the memories of the plurality of second medical devices collectively forming the second distributed database ((Ding et al., [0010], [0013]) (a peer device may be configured to perform one or more different types of peer association i.e. collective distributed database, such as device-based peer association, service-based peer association, and user-based peer association; different types of peer associations in parallel and/or in a serial manner; The WTRU i.e. medical devices, may be configured to concurrently perform a context-aware association procedure that establishes two or more of a service-based association, a device-based association, or a user-based association with the peer)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the peer-to-peer communication network of medical devices implemented using multiple different peer associations between peer devices performed in parallel and/or in a serial manner fully distributed system without a control controller as taught by Ding et al. within the method and system of networking patient interface devices with distributed patient data as taught by Schneider et al. with the motivation of utilizing knowledge of proximity of one or more peer devices in order to communicate information utilized for applications or services in and infrastructure-less configuration, wherein peer devices may have equal and/or shared responsibility for initiating, maintaining, and/or terminating a given session (Ding et al., [0002]).
Schneider et al. and Ding et al. fail to explicitly teach, but Stivoric et al. teaches the claimed: 
wherein at least one medical device of the plurality of first medical devices is configured to periodically push at least one of prescription input parameters or treatment output data to at least one of the other medical devices of the plurality of first medical devices without instruction from a centralized server, and wherein at least one medical device of the plurality of first medical devices is configured to periodically pull at least one of the prescription input parameters or the treatment output data from at least one of the other medical devices of the plurality of first medical devices without instruction from a centralized server ((Stivoric et al., [0088], [0106], [0148], [0153], [0156] [0180], [0187]-[0188], [0190]) (the sensor or body monitor may not be related to a central monitoring unit;  the data may be obtained by push and/or pull means; the database may be a distributed database; interfaces may be provided to various systems and devices, such as implantable monitors, medical treatment devices, disposable monitors, glucose monitors, and the like; the platform may be used to monitor certain parameters in connection with diabetes; individuals could be assess with the systems and devices at intervals to determine the correct dosage; the determination to administer the agent, dose, and the like may consider lifeotype information and may be used in connection with an apparatus worn against the body; the platform may be fully distributed; interface may contain adaptors and/or connectors which allow the Platform to communicate and/or interface with other systems, facilities, data sources and the like)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al. within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al. and the peer-to-peer communication network of medical devices 
RE: Claim 22 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device distributed database system according to Claim 21, wherein one of the plurality of first medical devices and one of the second medical devices are configured to provide treatment to a same patient ((Schneider et al., [0101]) (more than one patient-interface devices are used to deliver medication to the same patient)).
RE: Claim 23 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device distributed database system according to Claim 21, wherein one of the first medical devices and one of the medical equipment are configured to provide treatment to a same patient ((Schneider et al., [0082], [0101]) (more than one patient-interface devices are used to deliver medication to the same patient; each patient interface device may be interconnected to devices or sensors operable to measure and/or monitor patient attributes)).
RE: Claim 25 (Currently Amended) Schneider et al. teaches the claimed: 
A medical device comprising: at least one medical fluid pump; and a logic implementer including a memory and operating the at least one medical fluid pump so as to accept a pump input parameter and generate pump output data, the logic implementer programmed to (i) share at least one of the pump input parameter and the pump output data with a plurality of other medical devices including respective memories via a distributed database, and (ii) receive at least one of a pump input parameter and pump output data from the plurality of other medical devices via the distributed database ((Schneider et al., [0048], [0049], [0053], [0054], [0071], 
Schneider et al. fails to explicitly teach, but Ding et al. teaches the claimed: 
wherein the memory of the logic implementer is configured to be communicatively coupled with the memories of the other medical devices to form the distributed database, such that the logic implementer is able to communicate directly with at least one of the other medical devices via the distributed database ((Ding et al., [0021], [0116], [0146], [0165]) (an infrastructure=less P2P proximity communication, wherein the peers within the network may communicate with each other directly and/or through multi-hop; Peer-to-peer communication may be implemented using a fully distributed system without a central controller; peer-to-peer devices may be a wireless transmit receive unit such as medical devices; the wireless transmit receive unit may include a processor and a non-removable and removable memory)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al. within the method and system of networking patient interface devices with distributed patient data as taught by Schneider et al. with the motivation of utilizing knowledge of proximity of one or more peer devices in order to communicate information utilized for applications or services in and infrastructure-less configuration, wherein peer devices may have equal and/or shared responsibility for initiating, maintaining, and/or terminating a given session  (Ding et al., [0002]).

wherein the logic implementer is configured to periodically push at least one of the pump input parameter or the pump output data to at least one of the other medical devices without instruction from a centralized server, and wherein the logic implementer is configured to periodically pull at least one of the prescription input parameters or the treatment output data from at least one of the other medical devices without instruction from a centralized server ((Stivoric et al., [0088], [0106], [0148], [0153], [0156] [0180], [0187]-[0188], [0190]) (the sensor or body monitor may not be related to a central monitoring unit;  the data may be obtained by push and/or pull means; the database may be a distributed database; interfaces may be provided to various systems and devices, such as implantable monitors, medical treatment devices, disposable monitors, glucose monitors, and the like; the platform may be used to monitor certain parameters in connection with diabetes; individuals could be assess with the systems and devices at intervals to determine the correct dosage; the determination to administer the agent, dose, and the like may consider lifeotype information and may be used in connection with an apparatus worn against the body; the platform may be fully distributed; interface may contain adaptors and/or connectors which allow the Platform to communicate and/or interface with other systems, facilities, data sources and the like)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al. within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al. with the motivation of systematically analyzing data such as medical data (Stivoric et al., [0006], [0009]).
RE: Claim 26 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed: 
The medical device of Claim 25, wherein the logic implementer is programmed to synchronize at least one of the pump input parameter or the pump output data with the other medical devices via the distributed database ((Schneider et al., [0053]) (the database of a patient interface device may be periodically updated to maintain parity i.e. synchronize with the master database)).   
RE: Claim 29 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device according to Claim 25, wherein the logic implementer is programmed to verify at least one of the pump input parameter or the pump output data ((Schneider et al., [0053]) (the database of a patient interface device may be periodically updated to maintain parity i.e. verify with the master database)).  
RE: Claim 31 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed:
The medical device according to Claim 25, wherein the logic implementer is further programmed to share at least one of the pump input parameter and the pump output data with at least one selected from the group consisting of a personal communication device, a personal computer, a server computer, and medical equipment via the distributed database ((Schneider et al., [0106], [0107], [0116], Fig1A) (communication of patient affiliated data such a pump parameters may be between patient interface device and avatar such as a hand held device such as a smart phone or tablet, etc., or personal computer)). 
RE: Claim 32 (Previously Presented)
The medical device according to Claim 25, wherein the logic implementer programmed to receive data from at least one ((Schneider et al., [0082], [0106], [0107], [0116], Fig1A) (communication of patient affiliated data such a pump parameters may be between patient interface device and avatar such as a hand held device such as a smart phone or tablet, etc., or personal computer; each patient interface device may be interconnected to devices or sensors operable to measure and/or monitor patient attributes)).
Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0006666 A1 (hereinafter “Schneider et al.”) in view of U.S. Patent Application Pub. No. 2015/0127733 A1 (hereinafter “Ding et al.”) and U.S. Patent Application Pub. No. 2008/0318678 A1 (hereinafter “Stivoric et al.”), and further in view of U.S. Patent Application Pub. No. US 2013/0317753 A1 (hereinafter “Kamen et al.”). 
RE: Claim 5 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al teach The medical device system according to Claim 1.
Schneider et al., Ding et al., and Stivoric et al. fail to explicitly teach, but Kamen et al. teaches the claimed:
wherein the medical devices are provided by first and second manufacturers, and which includes an interface enabling the medical devices of the first and second manufacturers to communicate with one another ((Kamen et al., [0343]) (communication interface between various diverse patient-care devices produced by different manufacturers)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the interface for communication of medical devices from different manufacturers as taught by Kamen et al. within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices 
RE: Claim 12 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al teach The medical device system according to Claim 1.
Schneider et al., Ding et al., and Stivoric et al. fail to explicitly teach, but Kamen et al. teaches the claimed:
which is configured to share operating software between the medical devices via the distributed database ((Kamen et al., [0032], [0500]) (software updating may be employed for various patient-care devices coupled to other devices of the system for orchestrating the downloading of software for supervisor and/or command processors; communicate operating parameters between devices)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the interface for communication of medical devices from different manufacturers as taught by Kamen within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al. .
Claims 17, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0006666 A1 (hereinafter “Schneider et al.”) in view of U.S. Patent Application Pub. No. 2015/0127733 A1 (hereinafter “Ding et al.”) and U.S. Patent Application Pub. No. 2008/0318678 A1 (hereinafter “Stivoric et al.”), and further in view of U.S. Patent No. 9,053,033 B1 (hereinafter “Derbeko et al.”). 
RE: Claim 17 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the medical device system according to Claim 16.
Schneider et al., Ding et al., and Stivoric et al. fail to explicitly teach, but Derbeko et al. teaches the claimed:
wherein verification is performed via a comparison of hash sums ((Derbeko et al., Col 9, Lines 15-54) (content identifier used in a content-aware caching system and may, specifically, be a mathematical representation of a piece of previously-written content that may allow quick determination of whether two pieces of previously written content are identical using a hash function)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the hash functions for content identification and verification as taught by Smith within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al. with the motivation of 
RE: Claim 27 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teaches the claimed: 
The medical device of Claim 26, wherein the logic implementer is programmed to compare […] one of the other medical devices to synchronize at least one of the pump input parameter or the pump output data with that other medical device.  
Schneider et al., Ding et al., and Stivoric et al. fail to explicitly teach, but Derbeko et al. teaches the claimed: 
[…] compare a first corresponding hash sum thereof with a second corresponding hash sum […] ((Derbeko et al., Col 9, Lines 15-54) (content identifier used in a content-aware caching system and may, specifically, be a mathematical representation of a piece of previously-written content that may allow quick determination of whether two pieces of previously written content are identical using a hash function)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the hash functions for content identification as taught by Smith within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al. with the motivation of storing and safeguarding electronic content between a plurality of machines (Derbeko et al., Col 1, Lines 12-40).
RE: Claim 28 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed: 
The medical device according to Claim 25, wherein the logic implementer is programmed to send [identifier of] at least one of the pump input parameter or the pump output data to one of the other medical devices for comparison at the other medical device with a corresponding [identifier] of the other medical device ((Schneider et al., [0039], [0053]) (communications between devices includes identification of serial identifications; the database of a patient interface device may be periodically updated to maintain parity with the master database)).  
Schneider et al. and Stivoric et al. fail to explicitly teach, but Derbeko et al. teaches the claimed: 
[…] send a hash sum for at least one of the […] data to one of the other […] devices for comparison at the other […] device with a corresponding hash sum of the other […] device ((Derbeko et al., Col 9, Lines 15-54) (content identifier used in a content-aware caching system and may, specifically, be a mathematical representation of a piece of previously-written content that may allow quick determination of whether two pieces of previously written content are identical using a hash function)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the comparison of hash functions for content identification as taught by Smith within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al. with the motivation of 
RE: Claim 30 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the claimed: 
The medical device according to Claim 29, wherein the verification includes comparing […] at least one of the pump input parameter or the pump output data ((Schneider et al., [0039], [0053]) (communications between devices includes identification of serial identifications; the database of a patient interface device may be periodically updated to maintain parity with the master database)).  
Schneider et al. and Stivoric et al. fail to explicitly teach, but Derbeko teaches the claimed: 
wherein the verification includes comparing a newly calculated hash sum with a previously established hash sum […] ((Derbeko et al., Col 9, Lines 15-54; Col 11, Lines 8-30) (content identifier used in a content-aware caching system and may, specifically, be a mathematical representation of a piece of previously-written content that may allow quick determination of whether two pieces of previously written content are identical using a hash function; a has may be generated for content and used for comparison i.e. verification)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating of hash function for content identification as taught by Smith within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0006666 A1 (hereinafter “Schneider et al.”) in view of U.S. Patent Application Pub. No. 2015/0127733 A1 (hereinafter “Ding et al.”) and U.S. Patent Application Pub. No. 2008/0318678 A1 (hereinafter “Stivoric et al.”), and further in view of in view of U.S. Patent Application Pub. No. 2014/0324464 A1 (hereinafter “Carlsgaard et al.”). 
RE: Claim 24 (Previously Presented) Schneider et al., Ding et al., and Stivoric et al. teach the medical device distributed database system according to Claim 21. 
Schneider et al. and Stivoric et al. fail to explicitly teach, Carlsgaard et al. teaches the claimed:
wherein the first medical devices are for providing treatment to a first group of patients and the second medical devices are for providing treatment to a second group of patients ((Carlsgaard et al., [0045], [0047]) (a plurality of different types of medical devices for managing treatment for multiple groups of patients)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the plurality of medical devices for managing treatment for multiple groups of patients as taught by Smith within the method and system of networking patient interface devices with distributed databases as taught by Schneider et al., the peer-to-peer communication network of medical devices implemented using a fully distributed system without a control controller as taught by Ding et al., and the fully distributed database and interfaces to push/pull data related to various systems and devices for medical treatment wherein information may be assessed at intervals to determine and administer correct doses, wherein the devise are not related to a central monitoring unit as taught by Stivoric et al.    with the motivation of communicating and sharing health information from medical devices (Carlsgaard et al., [0004]-[0006]).
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 11/24/2020. 
In the remarks, Applicant argues in substance that: 
Regarding the 103 rejections, Schneider et al. and Stivoric et al. fails to disclose medical devices that form a distributed database for sharing prescription input parameters and/or treatment output data among medical devices nor the transmission of physiological data amongst the sensors or other medical devices, and further, additional references Kamen et al., Derbeko et al., and Carlsgaard et al. each fail to disclose the above claim elements. 
Regarding the 103 rejection of Claims 1-9 and 12-32, Applicant’s arguments with respect to Claims 1-9 and 12-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, newly cited reference Ding et al. teaches the currently amended limitations of independent claims 1, 21, and 25 in obvious combination with the previously cited references. 
Examiner respectfully notes, to clarify the rejection of the newly amended limitations, Examiner respectfully submits that newly cited reference Ding et al. teaches the infrastructure-less architecture without a central controller for the peer-to-peer communication of data by and between distributed peer medical devices, each containing a processor and memory. See Ding et al., [0021], [0116], [0146], [0165]. Examiner respectfully submits that one of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the elements of Schneider et al. and Stivoric et al. within the architecture of Ding et al. because each of Schneider et al. and Stivoric et al. suggest distributed data communication within each system; and thus, Ding et al. fills the gaps. 
Claims 1-9 and 12-32 under 35 U.S.C. 103 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2008/0233925 A1 teaches peer-to-peer communication with other medical peer devices ([0022]);
U.S. Patent Application Pub. No. 2014/0195257 A1 teaches a mesh network of healthcare devices such as dialysis devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.M.B./Examiner, Art Unit 3626

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626